Berry, J.
Plaintiffs having recovered, in justice’s court, a judgment against defendant for $11.62, the latter appealed to the proper district court, upon questions of law alone. The district court, upon trial, gave judgment, on November 28, 1879, for plaintiffs, for the *87amount of the justice’s judgment, with costs and disbursements. On December 17, 1879, the clerk, on due notice, taxed, among other items, “costs by statute, $10.” Defendant objected and appealed. The appeal was heard April 6, 1880, and on dune 7, 1880, an order made by the court affirming the taxation. September 29, 1S80, plaintiffs served on defendant notice of the affirming order/and on October 28, 1880, defendant appealed from the order to this court.
Plaintiffs insist that the order is not appealable, and in this they are supported by Minnesota Valley R. Co. v. Flynn, 14 Minn. 552. In this case, as in that, the taxation and its affirmation were in accordance with the judgment, and the objection is one which goes to the judgment, and not to the taxation. This appeal must accordingly be dismissed. We call attention, however, to the fact that the question as to the propriety of taxing the item objected to is decided in favor of the taxation made and affirmed in this case, in Watson v. Ward, 27 Minn. 29.
Appeal dismissed.